IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-80,815-01




EX PARTE JESSICA ESPARZA CONLEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. W-21799-A-1 IN THE 47TH DISTRICT COURT
FROM RANDALL COUNTY




            Per curiam.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of hindering
apprehension or prosecution and sentenced to eight months’ imprisonment.  She did not appeal her
conviction.
            Applicant contends that her plea was involuntary and her sentence is illegal.  The trial court
made findings of fact and conclusions of law and recommended that we grant relief.  We disagree. 
Applicant’s sentence has discharged.  We do not have jurisdiction under Article 11.07 if an
applicant’s sentence has discharged and she is not suffering collateral consequences from her
conviction.  Tex. Code Crim. Proc. art. 11.07, § 3(c); Ex parte Harrington, 310 S.W.3d 452, 457-58 (Tex. Crim. App. 2010).  Nothing in the record indicates that Applicant is suffering collateral
consequences.  Accordingly, this application is dismissed. 
 
Filed: February 5, 2014
Do not publish